Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Claim Status
Claims 1, 235-240, 242-246, and 248-251 are pending. Claims 2-234. 241 and 247 are canceled. Claims 236, 243, and 250 are withdrawn. Claims 1, 235, 237-240, 242, 244-246, 248, 249, and 251 are under examination in the instant office action. 

Action Summary
Claims 1, 235, 237, 238, and 239-242, and 246 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000 are maintained, but modified and revisited in light of the claim amendment. 
Claims 244, 245, 248, and 249 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000, as applied to claims 1, 234, 235, 237, 238, and 239-242, and 246 above in further view of Guidance for Industry and Reviewers (U.S. Department of Health and Human Services, 18 November 2002, https://www.fda.gov/OHRMS/DOCKETS/98fr/02d-0492-gdl0001-vol1.pdf) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 235, 237-240, 242, 246, and 251 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000.
	Loriot teaches drugs such as tyrosine and non-tyrosine kinase inhibitors have been used for cancer treatment. However, these drugs are associated with several toxic effects including potentially unacceptable gastrointestinal adverse effects that include diarrhea. (See Abstract.) Moreover, Loriot teaches diarrhea was observed in 55% patients treated for non-small lung cancer with erlotinib as compared to placebo. (See Page 269; left column, last paragraph.) Loriot also teaches EGFR inhibitors could, therefore, increase chloride secretion by blocking this regulation loop and thereby inducing secretory diarrhea. (See page 272; left column, last paragraph.) Erlotinib is an epidermal growth factor receptor inhibitor (EGFR inhibitor). Loriot further teaches iarrhea increases as the dose levels of oral kinase inhibitors increase, whereas there is no association between diarrhea and erlotinib dose. The pharmacokinetics of erlotinib in a large patient population with solid tumors was assessed. No correlation was observed between plasmatic exposure and diarrhea, whereas frequency of diarrhea is known to be dose related. These results suggest direct damage from erlotinib. (See page 372, right column.) As such, one would reasonably expect maintaining the dose of erlotinib that give the diarrheal effects. 
	Loriot does not teach administration of an adenosine receptor antagonist to said subjects (instant claims 1, 239, 240). Loriot does not teach the A2B adenosine receptor antagonist is Applicant’s elected antagonist theophylline (instant claims 238 and 246). Furthermore, Loriot does not teach the diarrhea is secretory associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the ATP anolog (in this case the elected erlotinib).
	Kalla teaches compounds that are A2B adenosine receptor antagonists useful for treating diarrhea (abstract; instant claims 1, 237, 241, 242).  A2B receptors are found in the colon in the basolateral domains of intestinal epithelial cells, and when acted upon by the appropriate ligand act to increase chloride secretion, thus causing diarrhea, and A2B antagonists block intestinal chloride secretion, and are thus useful in the treatment of inflammatory gastrointestinal tract disorders, including diarrhea. (See paragraph [0006].) The teaching of A2B receptors that are found in the colon in the basolateral domains of intestinal epithelial cells, and when acted upon by the appropriate ligand act to increase chloride secretion, thus causing diarrhea is considered to meet secretory diarrhea. The compounds are administered in dosages of 10 mg to 2 g, preferably from 10 to 700 mg, or 50-200 mg. (See paragraph [0226]), that is effective amounts as required by instant claim 1.
Baraldi teaches that xanthines, including theophylline, are prototypical group of antagonists at all adenosine receptors. (See page 240, section 2.) and that theophylline us a classical nonselective xanthine antagonist of the adenosine receptor that displays micromolar affinity at all AR subtypes, including AB2. (See Table 1 on page 240, and page 240, column 2, 1st paragraph.) It is taught that at low serum concentrations theophylline exerts anti-inflammatory effects, such as 5-10 µg/L (see page 244, section 2.3, first column, 5th paragraph.) 
Tally teaches Dipyridamole and nitrobenzyl thioinosine (inhibitors of nucleoside transport) and iodotubercidin (an inhibitor of adenosine kinase) caused adenosine to accumulate extracellularly and induced a Cl-secretory response that was prevented by adenosine receptor blockade. Uptake of exogenous adenosine was restricted to the basolateral compartment and was blocked by nucleoside transport inhibitors. (See Abstract.) Moreover, Tally observed low extracellular adenosine concentration was due to the presence of a plasma membrane nucleoside transporter that internalized adenosine such that minimal concentrations accumulated extracellularly over time. If this were the case, blockade of this adenosine uptake mechanism should lead to the accumulation of adenosine in the buffer, binding of adenosine to its extracellular A2b receptor, and the activation of Cl-secretion.
Ward teaches ENT1 and ENT2 are Human Equilibrative Nucleoside Transporters. (See Abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have administered theophylline as the adenosine receptor A2B antagonist taught by Baraldi to the patients of Loriot that have been treated for cancer with a maintained dose of TKIs in order to reduce or treat secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib to give Applicant’s claimed method. One would have been motivated to do so because Ye teaches that a common side effect of TKIs in cancer patients is diarrhea and that therapy for the side effect involves antidiarrheal agents, because also Kalla teaches that adenosine receptor antagonists are useful in treating secretory diarrhea and Baraldi teaches that theophylline is a classical AB2 adenosine receptor antagonist that exerts anti-inflammatory effects in low doses, and because Tally teaches inhibitors of nucleoside transport) and inhibitors of adenosine kinase caused adenosine to accumulate extracellularly and induced a Cl-secretory response that was prevented by adenosine receptor blockade where uptake of exogenous adenosine was restricted to the basolateral compartment and was blocked by nucleoside transport inhibitors, and Lastly, because Ward teaches ENT1 and ENT2 are Human Equilibrative Nucleoside Transporters. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating the TKI side effect of secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib in the cancer patients by administration of theophylline as the adenosine receptor antagonist which are antidiarrheal agents, thereby reducing the secretory diarrhea or the incidence or severity of secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the erlotinib. Furthermore, it would have been obvious to have administered the antidiarrheal agent either before (instant claim 240) or after (instant claim 239) the TKI as it is known that said TKI causes diarrhea. See MPEP 2143 KSR Rationale B: Simple substitution of one known element (i.e. the AB2 adenosine receptor antagonist of Kalla) for another (i.e. theophylline) to obtain predictable results, that is treatment of secretory diarrhea secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib.
Applicant’s argument and Response to Arguments
The vast majority of arguments presented in this response filed on 10/03/2022 have been previously addressed. It is emphasized that the instant rejection has been maintained in the Final Rejection mailed on 06/03/2022 and the the Non-Final Rejection mailed on 08/23/2021. A response to these arguments can be found in this Office Actions. Newly presented arguments are addressed below.
Applicant argues that when considered as a whole Loriot does not teach that a side effect of cancer treatment with a tyrosine kinase inhibitor "is secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor.
In response, Applicant’s argument is not persuasive. It may well be true that Loriot does not teach that a side effect of cancer treatment with a tyrosine kinase inhibitor "is secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor. However, Loriot does teach that EGFR inhibitor that can include erlotinib induced secretary diarrhea. Moreover, Tally teaches secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor and activation of Cl-secretion that can be prevented by blockage of adenosine receptor. Furthermore, Baraldi teaches theophylline is an excellent adenosine receptor antagonist. Therefore, one would reasonably expect the blockage of adenosine receptor with theophylline to successfully treat secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor. 

Applicant argues that review article entitled, "Drug-induced Diarrhea," by B. Abraham and J. Sellin (Current Gastroenterology Reports, 2007, 9:365-372; hereinafter, "the CGR article"), which was published prior to the filing of the present application and illustrates two key points. First, the CGR article describes that theophylline is a known cause of secretory diarrhea. Loriot further teaches that "[d]iarrhea induced by inhibitors that target the EGFR pathway can be managed easily by reducing the dose of the oral compound" and also treatment with loperamide (Loriot, page 271, right column) and that "[t]he same management approach can be applied to diarrhea induced by other tyrosine kinase inhibitors" (page 272, left column). Without adopting Loriot's position on the ease with which this side-effect can be managed, the applicant notes that Loriot provides the person of skill in the art with a technique for managing this side effect (dose reduction and loperamide).

Applicant argues that since the mechanism causing the diarrhea and the hand-foot syndrome and the mechanism of the cytotoxic anticancer effects of the ATP analogs are distinct, it is possible to administer the adenosine receptor antagonist without substantially affecting the cytotoxic anticancer effects of the ATP analogs. For example, TKIs cause diarrhea and hand-foot syndrome through enhanced adenosine receptor stimulation, whereas they exhibit their cytotoxic anticancer effect through inhibition of tyrosine kinase phosphorylation. Use of an adenosine receptor antagonist inhibits adenosine receptor stimulation caused by the TKI without substantially affecting the cytotoxic anticancer activity of the TKI. Importantly, because the mechanism of the cytotoxic anticancer effects to the ATP analogs are distinct, it is possible to maintain (or escalate) dose intensity of the ATP analog in a subject. This is reflected in new claim 251. Neither Ward not Tally cure the deficiencies of Loriot, Kalla and Baraldi - they provide neither the requisite motivation nor expectation of success. 
In response, Applicant’s argument is not persuasive. Specifically, the claim does not require the mechanism of TKIs cause diarrhea and hand-foot syndrome through enhanced adenosine receptor stimulation, whereas they exhibit their cytotoxic anticancer effect through inhibition of tyrosine kinase phosphorylation. Additionally, regardless of the fact that secretory diarrhea is caused through enhanced adenosine receptor stimulation or some other mechanisms, a person of ordinary skill in the art would expect the adenosine receptor autogains theophylline to successfully treat secretory diarrhea secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor and activation of Cl-secretion. Applicant has not shown that adenosine receptor antagonist that can treat secretory diarrhea by a different mechanism would not be expected to treat secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs)" by the ATP anolog tyrosine kinase inhibitor.
	Applicant argues that the ATP-analog induced side effect is specifically defined in both independent claims wherein the side effect is secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the ATP analog and/or hand-foot syndrome associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the ATP 
anolog. (pending claim 1); and a method for treating secretory diarrhea in a subject being treated with a tyrosine kinase inhibitor in an amount effective to treat cancer and to inhibit human equilibrative nucleoside transporters (hENTs) and cause activation of adenosine receptors by an accumulation of adenosine, the activation of the adenosine receptors causing the secretory diarrhea as a side effect. (pending claim 246). With respect to the type of cancer, claim 246 recites "a method for treating secretory diarrhea in a subject being treated with a tyrosine kinase inhibitor in an amount effective to treat cancer". Claim 1 is amended to recite "the subject is being treated for cancer with the tyrosine kinase inhibitor". Thus, the cancer is defined by its manner of treatment. The applicant submits that the presently claimed invention is patentable over Loriot in view of Kalla, Baraldi, Ward and Tally and respectfully requests that this rejection be withdrawn.
	In response, Applicant’s argument is not persuasive. The dependent claims may define the tyrosine kinase inhibitor as the ATP analog and the independent claim 1 may define the subject as a subject that is being treated for cancer with TKIs. However, the Examiner contends that the independent claims broadly recite cancer and broadly recite tyrosine kinase inhibitor. As such, the presently claimed invention is not patentable over Loriot in view of Kalla, Baraldi, Ward and Tally. 


Claims 244, 245, 248, and 249 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000, as applied to claims 1, 235, 237-240, 242, 246, and 251 above in further view of Guidance for Industry and Reviewers (U.S. Department of Health and Human Services, 18 November 2002, https://www.fda.gov/OHRMS/DOCKETS/98fr/02d-0492-gdl0001-vol1.pdf).
As discussed above, Loriot, Kalla, Baraldi, Tally, and Ward collectively teach a method of treating the ATP analog, i.e. TKI, induced side effect of diarrhea in patients being treated for cancer by administration of the methylxanthine theophylline in a dosage of 50-200 mg (i.e. an amount effective to block adenosine receptors) thereby treating diarrhea.
Loriot, Kalla, Baraldi, Tally, and Ward collectively do not teach the dosage or concentrations of instant claims 244, 245, 248, and 249.
Guidance for Industry and Reviews teaches that the average assumed weight of a human is 60 kg (see page 6-7, table 1, footnote A). Accordingly, based on the dosage of 50-200 mg of theophylline, this results in a dosage of 0.83 mg/kg to 3.3 mg/kg of body weight. See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, as the dosage range of 0.83-3.3 mg/kg falls within the range of instant claims 244 and 248 said claimed dosage range is thereby rendered obvious.
As such, it would have been prima facie obvious to one of ordinary skill in the art to have treated diarrhea with theophylline wherein the theophylline is administered at a dose of 0.83-3.3 mg/kg. One would have been motivated to do so because Kalla teaches a dosage of 50-200 mg of A2B antagonist can treat secretory diarrhea, because Barldi teaches at low serum concentrations theophylline exerts anti-inflammatory effects, such as 5-10 µg/L, and because Guidance teaches the average assumed weight of a human is 60 kg. Therefore, one of ordinary skill in the art would have had a reasonable expectation that administration of theophylline in a dosage of 0.83-3.3 mg/kg would effectively treat secretory diarrhea with success.
In regard to the amount of theophylline being sufficient to reach a concentration of 10 um in the extracellular environment of the intestinal epithelium, as Ding and Guidance teach a dosage of theophylline that encompasses that dosage of instant claims 244 and 248, absent evidence to the contrary, administration of theophylline at said dosage is considered to read on instant claims 245 and 249 and is sufficient to reach a concentration of 10 um in the extracellular environment of the intestinal epithelium.
Applicant’s argue that claims 244, 245, 248, and 249 are patentable over Ye in view of Kalla and Baraldi for at least the reasons described above with respect to Claim 1. The Guidance is only cited as teaching dosage ranges. As such, the Guidance does not remedy the deficiencies of Ye, Kalla, and Baraldi.
 In response, Applicant’s argument not persuasive because the collective teachings of Ye in view of Kalla and Baraldi do remedy the deficiencies of claims 244, 245, 248, and 249 as explained in the second 103 rejection above. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628